These two principles of law are elementary: a written receipt may be explained, varied, or contradicted by oral evidence; a written contract may not. A receipt may be either a mere acknowledgment of payment or delivery, or it may also contain a contract to do or refrain from doing something in relation to the money paid or the thing delivered. In the former case, it is merely prima facie evidence of the fact, and not conclusive, and therefore the fact which it recites may be contradicted by parol testimony. But in the latter case, being a contract between the parties, it stands on the footing of all other contracts in writing, and cannot be contradicted or varied by parol. 2 Pars. Con. 555. A writing which partakes of the nature both of a contract and a receipt may be contradicted and explained in regard to any fact which it erroneously recites, but in other respects it is to be treated like other written contracts. 1 Gr. Ev., s. 305, and note; Smith v. Holland, 61 N.Y. 635.
The writing before us, denominated a receipt, partakes of this double nature. In so far as it may be regarded as a receipt, it is capable of explanation and contradiction with regard to any fact erroneously recited; but in its main features it is more properly to be regarded as a contract, made binding upon the plaintiff by his signature, and on the defendant, by being delivered to and accepted by her. In this aspect it could no more be varied or controlled by oral evidence than any other written contract between the parties. James v. Bligh, 11 Allen 4; Egleston v. Knickerbacker, 6 Barb. 458; Kellogg v. Richards, 14 Wend. 116, Coon v. Knap, 8 N.Y. 402,405; Ryan v. Ward, 48 N.Y. 204, 207, 208; Henry v. Henry, 11 Ind. 236. Each of the cases above cited bears a strong resemblance to the case before us in respect to the peculiar character of the written instrument which was the subject of contention. See, also, Brown v. Cambridge, 3 Allen 474; Sencerbox v. McGrade, 6 Minn. 484; Wykoff v. Irvine, ib. 496; Brown v. Brooks, 7 Jones Law (N.C.) 93; Capps v. Holt, 5 Jones Eq. (N.C.) 153; Harrison v. The Juneau Bank, 17 Wis. 350.
By the terms of the writing in this case, the signer, in consideration of $2,500, agrees that he will waive or release all claim he has or might have as heir of the deceased. The contract is positive. It might, perhaps, be avoided by showing that the plaintiff's signature was obtained by fraud, or through a mistake or misapprehension of material facts. But nothing of that sort is claimed; and the interpretation of written contracts being a matter for the court to pass upon, parol evidence is not admissible to show that common words, the meaning of which is plain, and which do not appear from the context to have been used in a peculiar sense, were in fact so used. If the document has one distinct meaning in reference to the circumstances of the case, it must be construed *Page 551 
accordingly, and evidence that the signer intended to express some other meaning is not admissible. Step. Dig. of Evid., art. 91; Miller v. Travers, 8 Bing. 244.
No parol explanation being required, what is the purport and effect of the writing? By the terms of the testator's will, the defendant was entitled to receive an annuity of $100. If the will should not be allowed, he was entitled to receive his share of the estate, as an heir of the testator. By the writing, in consideration of $2,500 he has released all right to contest the will or the proof thereof, and all claim he has, — which is and can be nothing more nor less than the annuity, if the will prevails, — and all claim he "might have as heir of the deceased;" that is to say, if the will should not be established. This construction of the document is inevitable, and no fraud being shown or suggested, nor any mistake or misapprehension on the part of the signer, it is manifest that the plaintiff has no legal or equitable claim. Stone v. Gilman,58 N.H. 135. As he was not prejudiced by any error in the admission of the parol evidence, there must be
Judgment on the verdict.
SMITH, J., did not sit: the others concurred.